BELSOME, J.,
concurs and assigns reasons.
|tI respectfully concur with the majority and write separately to further discuss the speedy trial issue. Under the circumstances of this case, the reasons for the delay weigh heavily against finding a speedy trial violation. In addition to the one-year delay attributed to defendant’s unsuccessful participation in the diversionary program; defendant was also responsible for a delay of nearly nine months when he failed to appear after receiving notice in open court on three separate occasions. For these reasons, I agree that the trial court abused its discretion in granting defendant’s motion to quash on speedy trial grounds.